The opinion of the court was delivered by
Bennett, J.
This case comes before the court upon a motion in arrest, for the insufficiency of tile information.
It is one of the first principles relative to indictments that they must contain such facts and circumstances, as are necessary to constitute the offence. Several objections are made to this information ; but it is of no importance to consider but a single one. The 15th section of the statute relative to offences against public policy, page 448, upon which this information is founded, provides, “ that if any company of players, or persons, whatever, shall exhibit any tragedies, &c. in any public theatre or elsewhere, for money, &c., each person so exhibiting, shall forfeit and pay a fine not exceeding two hundred dollars. In none of the counts in this indictment is it alleged that Fox was one of a company of players or persons ; and to my mind it is quite clear that no single individual, unconnected with others, can commit the offence contemplated in this section of the statute. The evils intended to be prevented by this statute, arose from a company of players, or of persons professing to act as such, going about the state and getting up their various exhibitions; and not from the acts of individuals.
Besides, the obvious grammatical construction is for the word “ persons ” to stand connected with “ players both in the same case; arid the one extending, as the case might be, to individuals, not, perhaps, included in the other, *26The penalty is inflicted “ upon each person so exhibiting.” ^]] pena] statutes are to be construed strictly; and general words are not to be restrained, to the prejudice of a person upon whom a penalty is inflicted ; though they will be restrained in favor of such person. In the county court I was of the opinion that the indictment was bad ; but we thought best to overrule the motion, that the question might pass to the supreme court. The result is, that the judgment of the county court is reversed, and the sentence of the court arrested.